         Case 1:19-mj-06087-MPK Document 288 Filed 04/03/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
       v.                                           ) Case No. 19-mj-06087-MPK
                                                    )
GREGORY ABBOTT, et al.,                             )
                                                    )
                       Defendants.                  )
                                                    )

             DEFENDANT PETER SARTORIO’S MOTION TO CONTINUE

       Defendant Peter Sartorio respectfully requests that the Court continue the date of his

initial appearance from April 3, 2019, to April 30, 2019, as convenient for the Court. As grounds

for this Motion, Defendant states that he intends to plead guilty to an Information that the

government has advised it will file prior to April 30, 2019. The government has advised defense

counsel that it takes no position on this Motion

       WHEREFORE, defendant respectfully requests that the Court continue defendant Peter

Sartorio’s initial appearance to April 30, 2019, as convenient for the Court.

                                                   Respectfully submitted,

                                                   PETER SARTORIO
                                                   By his attorneys,


                                                   /s/ Peter K. Levitt
                                                   Peter K. Levitt (BBO# 565761)
                                                   Nicholas Ramacher (BBO# 680258)
                                                   DONNELLY, CONROY & GELHAAR, LLP
                                                   260 Franklin St., Suite 1600
                                                   Boston, Massachusetts 02110
                                                   (617) 720-2880
                                                   pkl@dcglaw.com
                                                   njr@dcglaw.com
 April 3, 2019
         Case 1:19-mj-06087-MPK Document 288 Filed 04/03/19 Page 2 of 2




             CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)


       I hereby certify that counsel for the defendant and counsel for the government conferred

and have attempted in good faith to resolve or narrow the issue presented in this motion as

required by District of Massachusetts Local Rule 7.1(a).


                                                      /s Peter K. Levitt
                                                      Peter K. Levitt


                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified in the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants.




                                                       /s/ Peter K. Levitt
                                                       Peter K. Levitt

Dated: April 3, 2019




                                                 2
